Exhibit 10.2
TIER 1 — CEO
CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”) is made and entered into on
January 6, 2010, to be effective on January 8, 2010, by and between Hill-Rom
Holdings, Inc., an Indiana corporation (the “Company”), and John J. Greisch (the
“Executive”).
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;
WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and
WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control (as defined below) and be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control:
NOW, THEREFORE, the Company and Executive agree as follows:
1. Termination following a Change in Control. After the occurrence of a Change
in Control, the Company will provide or cause to be provided to Executive the
rights and benefits described in Section 2 hereof in the event that Executive’s
employment with the Company and its subsidiaries is terminated:
(a) by the Company for any reason other than on account of his death, permanent
disability, retirement or for Cause at any time prior to the third anniversary
of a Change in Control; or
(b) by Executive for Good Reason at any time prior to the third anniversary of a
Change in Control.

 

 



--------------------------------------------------------------------------------



 



Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control which subsequently occurs
within 3 months of such termination, then for purposes of this Agreement
(including Section 3 hereof) a Change in Control shall be deemed to have
occurred on the day immediately prior to such termination of employment and all
references in Section 2 to payments within a specified period as allowed by law
following “Termination” shall instead be references to the specified period
following the Change in Control.
The rights and benefits described in Section 2 and 3 hereof shall be in lieu of
any severance payments otherwise payable to Executive under any employment
agreement or severance plan or program of the Company or any of its subsidiaries
but shall not otherwise affect Executive’s rights to compensation or benefits
under the Company’s compensation and benefit programs except to the extent
expressly provided herein.
2. Rights and Benefits Upon Termination.
In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits
provided that Executive executes and delivers to the Company within 45 days of
the Termination a Release in the form attached hereto as Exhibit A (“Release”):
(a) a lump sum payment in cash in the amount of three times Executive’s Annual
Base Salary (as defined below), payable (i) on the date which is six (6) months
following Termination, if the Executive is a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”) (Section 409A of the Code is hereunder referred to as “Section 409A”)
and the Treasury Regulations promulgated thereunder, or (ii) on the next
regularly scheduled payroll following the earlier to occur of fifteen (15) days
from the Company’s receipt of an executed Release or the expiration of sixty
(60) days after Executive’s Termination, if Executive is not such a “specified
employee” (or such payment is exempt from Section 409A); provided, however, that
if the before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination.
(b) for the 36 months following Termination, continued health and medical
insurance coverage for Executive and his dependents substantially comparable
(with regard to both benefits and employee contributions) to the coverage
provided by the Company immediately prior to the Change in Control for active
employees of equivalent rank. From the end of such 36-month period until
Executive attains Social Security Retirement Age, Executive shall have the right
to purchase (at COBRA rates applicable to such coverage) continued coverage for
himself and his dependents under one or more plans maintained by the Company for
its active employees, to the extent Executive would have been eligible to
purchase continued coverage under the plan in effect immediately prior to the
Change in Control had his employment terminated 36 months following Termination.

 

2



--------------------------------------------------------------------------------



 



The payment of any health or medical claims for the health and medical coverage
provided in this subparagraph (b) shall be made to the Executive as soon as
administratively practicable after the Executive has provided the appropriate
claim documentation, but in no event shall the payment for any such health or
medical claim be paid later than the last day of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding anything herein
to the contrary, to the extent required by Section 409A: (1) the amount of
medical claims eligible for reimbursement or to be provided as an in-kind
benefit under this Agreement during a calendar year may not affect the medical
claims eligible for reimbursement or to be provided as an in-kind benefit in any
other calendar year, and (2) the right to reimbursement or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit;
(c) continuation for Executive, for a period of three years following
Termination, of the Executive Life Insurance Bonus Plan (if any) provided for
Executive by the Company immediately prior to the Change in Control and the
group term life insurance program provided for executive immediately prior to
the Change in Control. The payment of any claim for death benefits provided
under this subparagraph (c) shall be paid in accordance with the appropriate
program, provided, however that if the death benefit is subject to Section 409A,
then the death benefit shall be paid, as determined by the Company in its
complete and absolute discretion, no later than the later to occur of (i) the
last day of calendar year in which the death of the Executive occurs or (ii) the
90th day following the Executive’s death;
(d) a lump sum payment in cash, payable within 30 days after Termination, equal
to all accrued and unpaid vacation, reimbursable business expenses, and similar
miscellaneous benefits as of the Termination, provided, however, that to the
extent that any such miscellaneous benefits are subject to Section 409A, such
benefits shall be paid in one lump sum (i) on the date which is six months
following Termination, if the Executive is a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i) or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee;” provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced, then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Executive’s Termination. ; and
(e) a lump sum payment in cash for amounts accrued as of the Termination under
the Supplemental Executive Retirement Plan for the payment of benefits under
such plan and an additional amount equal to the amounts accrued for the last
12 months times three (3) immediately prior to the Termination Date in any of
the Defined Contribution, Matching Account and/or Supplemental Contribution
Account under the Supplemental Executive Retirement Plan, payable (i) on the
date which is six (6) months following Termination, if the Executive is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) or (ii) on the
next regularly scheduled payroll following the earlier to occur of fifteen
(15) days from the Company’s receipt of an executed Release or the expiration of
sixty (60) days after Executive’s Termination, if Executive is not such a
“specified employee” (or such payment is exempt from Section 409A); provided,
however, that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced, then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Executive’s Termination.

 

3



--------------------------------------------------------------------------------



 



3. Additional Benefits Upon A Change in Control.
Upon the occurrence of a Change in Control, so long as Executive is an employee
of the Company at that time, the Company will provide or cause to be provided to
Executive the following rights and benefits whether or not Executive’s
employment with the Company or its subsidiaries is later terminated:
(a) a lump sum payment in cash equal to the amount of Short-Term Incentive
Compensation which would be payable to Executive if the company performance
targets (at 100%) with respect to such incentive compensation in effect for the
entire year in which the Change in Control occurred had been achieved, payable
within 30 days of the Change in Control;
(b) the number of shares of common stock of the Company that would be payable to
Executive under the Company’s Stock Incentive Plan provided, however, that if
the Change in Control involves a merger, acquisition or other corporate
restructuring where the Company is not the surviving entity (or survives as a
wholly-owned subsidiary of another entity), then, in lieu of such shares of
common stock of the Company, Executive shall be entitled to receive the
consideration he would have received in such transaction in exchange for such
shares of common stock; and provided, further, that the Company shall in any
case have the right to substitute cash for such shares of common stock of the
Company or merger consideration in an amount equal to the fair market value of
such shares or merger consideration as determined by the Company including:

  (i)  
immediate vesting of all Bonus Stock Awards (as defined in the Company’s Stock
Incentive Plan) held by Executive;

  (ii)  
immediate vesting of all outstanding Stock Options held by Executive under the
Company’s Stock Incentive Plan;

  (iii)  
immediate vesting of all awards of Restricted Stock held by Executive under any
Stock Award Agreements (as defined in the Company’s Stock Incentive Plan) with
Executive and Hill-Rom Holdings, Inc.;

  (iv)  
immediate vesting of all awards of Deferred Stock (as defined in the Company’s
Stock Incentive Plan) (also known as Restricted Stock Units) held by Executive
under the Company’s Stock Incentive Plan; and

  (v)  
the exercise of any Stock Appreciation Right (as defined in the Company’s Stock
Incentive Plan) within 60 days of a Change in Control as provided by section 7.2
of the Stock Incentive Plan.

 

4



--------------------------------------------------------------------------------



 



Any distribution to be made under this Section 3 shall be made no later than the
15th day of the third month following the Company’s first taxable year in which
the Change in Control occurs.
4. Confidentiality; Non-Competition.
(a) Executive shall not at any time without the prior approval of the Company
disclose to any person, firm, corporation or other entity any trade secret,
confidential customer information, or other proprietary information not known
within the industry or by the public generally regarding the business then being
conducted by the Company, including, without limitation, financial information,
marketing and sales information and business and strategic plans.
(b) Executive shall not at any time during the term of this Agreement and within
three years following the termination of his employment with the Company,
(i) solicit any persons who are employed by the Company to terminate their
employment with the Company, and (ii) directly or indirectly (either
individually or as an agent, employee, director, officer, stockholder, partner
or individual proprietor, consultant or as an investor who has made advances of
loan capital or contributions to equity capital), engage in any activity which
he knows (or reasonably should have known) to be competitive with the business
of the Company as then being carried on. Nothing in this Agreement, however,
shall prevent Executive from owning, as an investment, up to two percent (2%) of
the outstanding equity capital of any competitor of the Company, shares of which
are regularly traded on a national securities exchange or in over-the-counter
markets. The restrictions set forth in this Section 5 shall not apply in the
event of a termination of Executive’s employment pursuant to Section 1.
5. Section 409A Acknowledgement.
Executive acknowledges that he has been advised of Section 409A, which has
significantly changed the taxation of nonqualified deferred compensation plans
and arrangements. Under proposed and final regulations as of the date of this
Agreement, Executive has been advised that Executive’s severance pay and other
Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A. In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof. These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six (6) months after the effective date of separation. If
applicable, failure to comply with Section 409A can lead to immediate taxation
of such deferrals, with interest calculated at a penalty rate and a 20% excise
tax. As a result of the requirements imposed by the American Jobs Creation Act
of 2004, Executive agrees that if Executive is a “specified employee” at the
time of Executive’s termination and if severance payments are covered as
“nonqualified deferred compensation” or otherwise not exempt, such severance pay
(and other benefits to the extent applicable)

 

5



--------------------------------------------------------------------------------



 



due Executive at time of termination shall not be paid until a date at least six
(6) months after Executive’s effective termination date. Executive acknowledges
that, notwithstanding anything contained herein to the contrary, both Executive
and the Company shall each be independently responsible for accessing their own
risks and liabilities under Section 409A that may be associated with any payment
made under the terms of this Agreement which may be deemed to trigger
Section 409A. To the extent applicable, Executive understands and agrees that
Executive shall have the responsibility for, and Executive agrees to pay, any
and all appropriate income tax or other tax obligations for which Executive is
individually responsible and/or related to receipt of any benefits provided in
this Agreement. Executive agrees to fully indemnify and hold the Company
harmless for any taxes, penalties, interest, cost or attorneys’ fee assessed
against or incurred by the Company on account of such benefits having been
provided to Executive or based on any alleged failure to withhold taxes or
satisfy any claimed obligation. Executive understands and acknowledges that
neither the Company, nor any of its employees, attorneys, or other
representatives has provided or will provide Executive with any legal or
financial advice concerning taxes or any other matter, and that Executive has
not relied on any such advice in deciding whether to enter into this Agreement.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A. If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Executive
regarding such amendments or modifications prior to the effective date of any
such change.
6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

  (a)  
“Annual Base Salary” means the annualized amount of Executive’s rate of base
salary in effect immediately before the Change in Control or immediately before
the date of Termination, whichever is greater.

  (b)  
“Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.

 

6



--------------------------------------------------------------------------------



 



  (c)  
A “Change in Control” shall be deemed to occur on:

  (i)  
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of securities of
the Company directly from the Company, or (z) the acquisition of Company
securities by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);

  (ii)  
the consummation of a merger or consolidation of the Company with another
corporation unless

(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;
(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and
(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;

  (iii)  
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board);

  (iv)  
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or

  (v)  
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.

 

7



--------------------------------------------------------------------------------



 



  (d)  
“Good Reason” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.

  (e)  
“Normal Retirement Benefit” shall have the meaning set forth in the Pension
Plan.

  (f)  
“Pension Plan” means the Hill-Rom, Inc. Pension Plan as amended from time to
time.

  (g)  
“Section 409A” means Section 409A of the Internal Revenue Code.

  (h)  
“Short-Term Incentive Compensation” means the Incentive Compensation payable
under the Short-Term Incentive Compensation Program, or any successor or other
short-term incentive plan or program.

  (i)  
“Early Retirement Benefits” early retirement benefits shall have the meaning set
forth in the pension plan which defines the age at which full, unreduced
benefits are available without any early retirement reduction being applied

  (j)  
“Executive Life Insurance Bonus Program” shall mean a program under which the
Company pays the annual premium for a whole life insurance policy on the life of
Executive.

  (k)  
“Supplemental Pension Plan” means the SERP or any successor long-term
supplemental pension plan or program or any other commitment made by the company
to provide retirement benefits in addition to those provided by the pension plan
trust.

  (l)  
“Defined Contribution Accounts”, “Matching Accounts”, and “Supplemental
Contribution Accounts” shall have the meanings set forth in the Company’s
Supplemental Executive Retirement Program (“SERP”).

7. Notice.
(a) Any discharge or termination of Executive’s employment pursuant to Section 1
shall be communicated in a written notice to the other party hereto setting
forth the effective date of such discharge or termination (which date shall not
be more than 30 days after the date such notice is delivered) and, in the case
of a discharge for Cause or a termination for Good Reason the basis for such
discharge or termination.
(b) For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to 1069
Highway 46 East, Batesville, Indiana 47006 provided that all notices to the
Company shall be directed to the attention of the Board with a copy to Vice
President and General Counsel, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

8



--------------------------------------------------------------------------------



 



8. No Duty to Mitigate. Executive is not required to seek other employment or
otherwise mitigate the amount of any payments to be made by the Company pursuant
to this Agreement.
9. Assignment.
(a) This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.
10. Arbitration. Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Cincinnati, Ohio, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on all parties to this Agreement.
Judgment may be entered on an arbitrator’s award in any court having competent
jurisdiction.
11. Integration. This Agreement supersedes and replaces any prior oral or
written agreements or understandings in respect of the matters addressed hereby.
12. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
14. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Indiana without reference to principles
of conflict of laws.

 

9



--------------------------------------------------------------------------------



 



16. Attorney’s Fees. If any legal proceeding (whether in arbitration, at trial
or on appeal) is brought under or in connection with this Agreement, each party
shall pay its own expenses, including attorneys’ fees.
17. Term of Agreement. The term of this Agreement shall be one (1) year
commencing on the date hereof; provided however, that this Agreement shall be
automatically renewed for successive one-year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least 30 days prior to the scheduled
termination date; and further provided that notwithstanding the foregoing, this
Agreement shall not terminate (i) within three years after a Change in Control
or (ii) during any period of time when a transaction which would result in a
Change in Control is pending or under consideration by the Board. The
termination of this Agreement shall not adversely affect any rights to which
Executive has become entitled prior to such termination. In addition, Section
5(a) shall survive the termination of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

                  HILL-ROM HOLDINGS, INC.
 
           
 
  By                  
 
      Title   Patrick de Maynadier
 
          Senior Vice President,
 
          General Counsel and Secretary
 
                      Executive

 

10